UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2409



BARTON J. ADAMS,

                                            Plaintiff - Appellant,

          versus


STATE OF WEST VIRGINIA; STATE OF WEST
VIRGINIA, Board of Osteopathy; ROBERT FOSTER,
individually and in his capacity as President/
Member of the Board of Osteopathy; RODENY
FINK, D.O., individually and in his capacity
as Vice President/Member of the Board of
Osteopathy; JOSEPH E. SCHREIBER, D.O., indi-
vidually in his capacity as a Secretary/Member
of the Board of Osteopathy; KAY CHERENKO, in-
dividually and in her capacity as a member of
the Board of Osteopathy; BEA HARVEY, individ-
ually and in his capacity as a President/
Member of the Board of Osteopathy; PAUL
KLEMAN, individually and in his capacity as a
President/Member of the Board of Osteopathy,

                                           Defendants - Appellees,

          and


DOES 1-100, individuals; DOE ENTITIES 1-100,

                                                       Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Chief District Judge. (CA-96-200-5)
Submitted:   January 5, 1999           Decided:   January 20, 1999


Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barton J. Adams, Appellant Pro Se. James J.A. Mulhall, SHUMAN,
ANNAND, BAILEY, WYANT & EARLES, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court’s order dismissing his

complaint with prejudice. We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.      See Adams v.

State of West Virginia, No. CA-96-200-5 (N.D.W. Va. Aug. 19, 1998).

Accordingly, we deny Appellees’ motions to supplement the record

and to strike Appellant’s reply brief as moot.   We also deny Appel-

lant’s request for the appointment of counsel.     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                           AFFIRMED




                                  3